DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46, 65 & 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 & 18 of U.S. Patent No. 9,002,461. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a system comprising a signal/wave generator coupled to an implantable delivery device having first and second positionable electrodes associated with a first and a second area of a patient, wherein a first waveform parameter has a first range corresponding to the first area and a second waveform parameter has a second range corresponding to the second area, in which the waveform parameter for application to the second electrode based on a relation between the first range and the second range is automatically set.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.





Claim(s) 46-79 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Meadows et al. (US 6,516,227).

Meadows et al. discloses;

46.  A system (e.g., via the disclosed SCS system, Fig 1) for treating a patient, comprising: a signal generator (e.g., via the disclosed IPG 100) coupleable to an implantable signal delivery device (e.g., via the disclosed electrode carrier/cable 116) having a first electrode) positionable at a first area of the patient and a second electrode positionable at a second area of the patient (e.g., via the disclosed electrodes associated with the electrode array 110, the signal generator being programmed with instructions that, when executed: generate a waveform having at least one waveform parameter, the waveform parameter (e.g., via the disclosed means of determining a therapy range, i.e. perception range, of a parameter, i.e. amplitude for each electrode set) having a first range corresponding to the first area and a second range corresponding to the second area (e.g., via the disclosed IPG being programmed to connect to any groupings of electrodes associated with electrodes assigned their own position/channel along the carrier/cable); receive an instruction to change the at least one waveform parameter (e.g., via the disclosed patient programmer 202 and/or clinician programmer 204) for application to the first electrode; and automatically set the waveform parameter (e.g., via the disclosed algorithms that automate the programming process) for application to the second electrode based on a relationship between the first range and the second range [e.g., (col 8, ln 28-59), (col 9, 1-19), (col 10, 14-33), (col 29, ln 46-67), (col 33, ln 58-67)-(col 34, ln 1-42)  & (Figs 1 & 6B)].

47. The system of claim 46, wherein the signal generator is implantable [e.g., (Fig. 1, IPG 100) & (col 8, ln 28-67)].

48. The system of claim 46, wherein the signal generator is an external signal generator [e.g., via the disclosed external trail stimulator 140 coupled to the clinician programmer 204, col 29, ln 39-46).

49. The system of claim 46, further comprising a power supply operatively coupled to the signal generator [e.g., via the disclosed replenishable power source 180) [e.g., (col 17, ln 23-55) & (Fig 4A)].

50.  The system of claim 49, wherein the power supply includes an implantable power supply [e.g., (col 17, ln 23-55) & (Fig 4A)].

51. The system of claim 49, wherein the power supply includes an external power supply [e.g., via the disclosed charger 208, (col 41, ln 11-65)].

52. The system of claim 46, further comprising the implantable signal delivery device [e.g., (Fig. 1, IPG 100) & (col 8, ln 28-67)].

53. The system of claim 52, wherein the implantable signal delivery device includes a lead [e.g., (Fig. 1) & (col 8, ln 28-67)].

54. The system of claim 53, wherein the lead includes a lead body, and wherein the first and second electrodes are carried by the lead body (e.g., Fig 2A).

55. The system of claim 52, wherein the signal delivery device includes a paddle (e.g., see element 119, Fig 2A).

56. The system of claim 46, wherein the signal generator is programmed to limit the waveform parameter applied to the first electrode to be within the first range and to limit the waveform parameter applied to the second electrode to be within the second range [(col 33, ln 58-67)-(col 34, ln 1-42)].

57. The system of claim 46, wherein the waveform parameter includes an amplitude of the waveform [e.g., (col 18, ln 66-67)-(col 19, ln 1-67)].

58. The system of claim 46, wherein the relationship between the first range and the second range comprises a ratio between the first range and the second range.

59. The system of claim 46, wherein: the first range is between (a) a sensation threshold and/or a therapeutic threshold for the first area, and (b) a discomfort threshold for the first area; and the second range is between (a) a sensation threshold and/or a therapeutic threshold for the second area, and (b) a discomfort threshold for the second area [(col 33, ln 58-67)-(col 34, ln 1-42)].

60. The system of claim 59, wherein the waveform parameter includes an amplitude of the waveform [e.g., (col 18, ln 66-67)-(col 19, ln 1-67)].

61. The system of claim 46, wherein the signal generator is programmed to set the second waveform parameter applied to the second electrode independently of the first range, in response to receiving an input corresponding to an indication that the first area of the patient is not linked to the second area of the patient [(col 33, ln 58-67)-(col 34, ln 1-42)].

62. The system of claim 46, wherein the signal generator is programmed to decouple control of the waveform parameter applied to the first and second electrodes when the waveform parameter exceeds a maximum value for one of the first or second areas [(col 33, ln 58-67)-(col 34, ln 1-42)].

63. The system of claim 46, wherein the electrode device includes at least one additional electrode positionable at an additional area of the patient having an additional range for the waveform parameter, and wherein the signal generator is further programmed to set the waveform parameter applied to the additional electrode based on a ratio between (a) the additional range and (b) the first range and/or the second range [(col 33, ln 58-67)-(col 34, ln 1-42)].

64. The system of claim 46 wherein the signal generator is programmed to change the at least one waveform parameter applied to the first electrode in response to receiving the instruction to change [(col 33, ln 58-67)-(col 34, ln 1-42)].

65. A system for treating a patient, comprising: a signal generator coupleable to an implantable signal delivery device having a first electrode positionable at a first area of the patient and a second electrode positionable at a second area of the patient, the signal generator having a machine-readable medium programmed with instructions that, when executed: generate a waveform having at least one waveform parameter, the waveform parameter having a first range corresponding to the first area and a second range corresponding to the second area; receive an instruction to change the at least one waveform parameter for application to the first electrode; and automatically set the waveform parameter for application to the second electrode based on a relationship between the first range and the second range [e.g., (col 8, ln 28-59), (col 9, 1-19), (col 10, 14-33), (col 29, ln 46-67), (col 33, ln 58-67)-(col 34, ln 1-42) & (Figs 1 & 6B)].

66. The system of claim 65, wherein the signal generator is implantable [e.g., (Fig. 1, IPG 100) & (col 8, ln 28-67)].

67. The system of claim 65, wherein the signal generator is an external signal generator [e.g., via the disclosed charger 208, (col 41, ln 11-65)].

68. The system of claim 65, further comprising a power supply operatively coupled to the signal generator e.g., [(col 17, ln 23-55) & (Fig 4A)].

69. The system of claim 68, wherein the power supply includes an implantable power supply [e.g., (col 17, ln 23-55) & (Fig 4A)].


70.  The system of claim 68, wherein the power supply includes an external power supply [e.g., (Fig. 1, IPG 100) & (col 8, ln 28-67)].


71. The system of claim 65, wherein the relationship between the first range and the second range comprises a ratio between the first range and the second range[(col 33, ln 58-67)-(col 34, ln 1-42)].



72. The system of claim 65, wherein: the first range is between (a) a sensation threshold and/or a therapeutic threshold for the first area, and (b) a discomfort threshold for the first area; and the second range is between (a) a sensation threshold and/or a therapeutic threshold for the second area, and (b) a discomfort threshold for the second area [(col 33, ln 58-67)-(col 34, ln 1-42)].



73. A system for treating a patient, comprising: a signal generator coupleable to an implantable signal delivery device having a first electrode positionable at a first area of the patient and a second electrode positionable at a second area of the patient, the signal generator having a machine-readable medium programmed with instructions that, when executed: generate a waveform having an amplitude, the amplitude having a first range corresponding to the first area and a second range corresponding to the second area; receive an instruction to change a first amplitude value for application to the first electrode; and automatically set a second amplitude value for application to the second electrode based on a ratio between the first range and the second range [e.g., (col 8, ln 28-59), (col 9, 1-19), (col 10, 14-33), (col 29, ln 46-67), (col 33, ln 58-67)-(col 34, ln 1-42) & (Figs 1 & 6B)].

74. The system of claim 73, wherein the signal generator is implantable [e.g., (Fig. 1, IPG 100) & (col 8, ln 28-67)].


75.  The system of claim 73, wherein the signal generator is an external signal generator [e.g., via the disclosed charger 208, (col 41, ln 11-65)].

76. The system of claim 73, further comprising a power supply operatively coupled to the signal generator [(col 17, ln 23-55) & (Fig 4A)].

77. The system of claim 76, wherein the power supply includes an implantable power supply [e.g., (col 17, ln 23-55) & (Fig 4A)].

78. The system of claim 76, wherein the power supply includes an external power supply [e.g., (Fig. 1, IPG 100) & (col 8, ln 28-67)].


79. The system of claim 73, wherein: the first range is between (a) a sensation threshold and/or a therapeutic threshold for the first area, and (b) a discomfort threshold for the first area; and the second range is between (a) a sensation threshold and/or a therapeutic threshold for the second area, and (b) a discomfort threshold for the second area [(col 33, ln 58-67)-(col 34, ln 1-42)].

Response to Arguments
Applicant's arguments filed June 22 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason(s) as to why the arguments are not persuasive:
The applicant argues that the primary reference, Meadows, fails to disclose the claimed invention since the reference fails to mention automatically setting the waveform parameter for application based on a first electrode and then automatically setting the waveform parameters for application to the second electrode based on the relationship between the first range and the second range.
The examiner disagrees and further points out that Meadows et al. discloses a programmable implantable pulse generating system comprising a programmable electrode array, wherein the electrodes of the electrode array are governed by stimulation parameters defined by ‘minimum/maximum’ threshold windows for each electrode [(col 33, ln 58-67)-(col 34, ln 1-42)].  Meadows et al. goes on to further explain that the adjustable parameters associated with the programmable threshold, such as the pulse amplitude, width, rate, may be employed by programming algorithms that are automated [e.g., (col 35, lines 5-15 & 50-62)], specifically the examiner points to the embodiment associated with the automatic pulse ramping control (e.g., col 45, lines 1-36) [e.g., the examiner notes MPEP 1207.03, which allows the examiner to maintain the same ground of rejection when the basic thrust of the rejection remains the same].  Therefore, the examiner maintains the original rejection and shows that Meadows et al. discloses automatically setting the waveform parameter for application based on a first electrode and then automatically setting the waveform parameters for application to the second electrode based on the relationship between the first range and the second range, as is instantly claimed.
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. The examiner notes that acknowledgment of the Non-statutory double patenting rejection.  Based on the current response filed by the applicant the previous double patenting rejection still stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792